PER CURIAM.
We approve the order appealed from, without committing ourselves to all the reasons given by the learned judge to support it. It is enough to say, we think, that Keeney, who was the assignee of McCarthy’s claim for services as an officer of the .company, could only recover on McCarthy’s right, and that this right did not have the proper legal support. McCarthy certainly would have had no standing under the void resolution of September 28, 1905; and, if we assume (without deciding) that he might have had some standing upon a quantum meruit, the testimony concerning the value of his services is not satisfactory. Upon this point the referee and the district judge disagreed, and we incline to take the judge’s view.
The value of the services being thus uncertain, it follows that the order appealed from should be, and it hereby is, affirmed.